Citation Nr: 1129667	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's son

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1943 to July 1945.  He died in November 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In June 2010, the Board remanded the issue for further development. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.  

The Court has held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC to obtain private treatment records and obtain a medical opinion.

In June 2010, the Board remanded the claim due to the fact that relevant medical evidence had not been obtained.  First, the Veteran's death certificate indicates that he died at the University Hospital, University of Medicine and Dentistry of New Jersey, (UMDNJ) in Newark in November 2005, but no efforts were made to obtain corresponding treatment records from this facility.  Second, in May 2006, the RO was provided with a signed release form for records from (all New Jersey providers): Dr. Lubas in North Arlington and Dr. Luffescu in Somerville, as well as a list of other medical care providers, including Hunterdon Cardiovascular in Flemington, Towne Centre Family Care in Hillsborough, Bridgewater Podiatry in Bridgewater, Dr. Weisfeld in Bound Brook, and Dr. Storch in Hillsborough.  There was no suggestion that the treatment records from these providers had been requested and obtained.  The Board noted that such efforts are required under 38 C.F.R. § 3.159(c)(1).  The Board also indicated that the authorization provided in 2006 had expired.  The Board ordered the RO to obtain the updated authorizations and at least attempt to obtain the Veteran's private treatment records. 

In an April 2011 letter, the RO requested the appellant submit new authorizations for the doctors and medical providers as indicated.  In June 2011, the appellant supplied the requested authorization forms.  However, there is still no indication that the RO attempted to obtain the medical records identified by the appellant and as ordered by the Board in the June 2010 remand.  As such, another remand is necessary to obtain the requested private treatment records. 

Additionally, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if the VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  In an August 2010 letter, B. P., M.D., indicated that after reviewing the service treatment records, private medical records, and the VA medical records it is noted that the Veteran suffered from chronic sinusitis and also from chronic headaches.  The physician opined that it is at least likely as not that he had central nervous system involvement from the sinusitis with possible cavernous vein involvement and increasing risk of intracerebral hemorrhage and death.  In light of this private opinion, the Board has determined that a VA medical opinion is needed to determine the etiology of the Veteran's cause of death and to determine if any relationship exists between the Veteran's death and his service connected disorders. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should attempt to obtain the private treatment records identified by the appellant in June 2011.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the appellant, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the appellant the opportunity to obtain and submit those records for VA review.  

2.  After all records are received, the claims folder is to be referred to a VA physician for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran's service-connected disabilities were a principal or contributory cause of his death.  Opinions should be provided based on a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed, should be set forth in the report.  In providing the opinion, the physician is asked to comment on the August 2010 opinion offered by B. P., M.D., that the Veteran's service-connected sinusitis increasing the risk of the Veteran's intracerebral hemorrhage and death.  

3.  After completion of the above development, the appellant's claim should be readjudicated.  If the determination remains adverse to the appellant, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

